Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is May 28, 2008. 
This application is a CON of 16/548,003 (08/22/2019) PAT 0971607; 
which is a CON of 15/967,457 (04/30/2018) PAT 10528934;
which is a DIV of 15/207,275 (07/141/2016), issued as PAT 9960258; which is a DIV of 14/225,053 (03/25/2014), issued as PAT 9396952;
which is a DIV of 13/605,848 (09/06/2012), issued as PAT 8716119;
which is a DIV of 12/986,487 (01/07/2011), issued as PAT 8288817;
which is a DIV of 12/128,404 (05/28/2008), issued as PAT 7867877.
This action is a NON-FINAL REJECTION.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 33, 34, 35, 36, 37, 38, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, respectively, of U.S. Patent No. 7,867,844. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 1 (US PAT 7,867,844) includes each limitation of instant Claim 32; 
claim 2 (US PAT 7,867,844) includes each limitation of instant Claim 33;
claim 3 (US PAT 7,867,844) includes each limitation of instant Claim 34;
claim 4 (US PAT 7,867,844) includes each limitation of instant Claim 35;
claim 5 (US PAT 7,867,844) includes each limitation of instant Claim 36;
claim 6 (US PAT 7,867,844) includes each limitation of instant Claim 37;
claim 7 (US PAT 7,867,844) includes each limitation of instant Claim 38;
claim 8 (US PAT 7,867,844) includes each limitation of instant Claim 39.
	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,867,844, further in view of ABBOTT (US 7,348,236 B2; dated 03/25/2008; This reference was cited in the IDS filed March 19, 2021).
Regarding Claim 40: U.S. Patent No. 7,867,844 claim 1 discloses each limitation of Claim 40 except further wherein the forming the at least one select gate comprises forming a plurality of discrete layers of insulative material adjacent the first gate material. However, ABBOTT teaches this limitation, i.e. ABBOTT teaches at least one select gate 406 (“select gate portion”, Column 6, line 55 – 56, FIG. 5B) comprising forming insulative material 320 that may have an ONO structure (which is a plurality of discrete layers of insulative material as claimed; See ABBOTT, column 6, line 32 – 36, “A third dielectric layer 320 is formed…”) adjacent a first gate material 304. As such, it would have been prima facie obvious for one of ordinary skill in the art, at the time of the invention to achieve Claim 40 based on the teachings of ABBOTT. The motivation to do so would have been to try the known method of ABBOTT of forming an ONO insulative material as known, suitable material, since it has been held that selection of suitable materials is prima facie obvious for one of ordinary skill in the art when such suitability is known in the art; In re Leshin, 125 USPQ 416; Claim 40 is thereby prima facie obvious; MPEP § 2142. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 33, 37, 38, 39, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI (US 6,337,245 B1; dated 01/08/2002; This reference was cited in the IDS filed March 19, 2021) in view of ABBOTT.
Regarding Claim 32, CHOI discloses a method of forming a NAND cell unit (“First Preferred Embodiment"; Column 5, line 44 – line 58; Column 6, line 16 – 23 ) comprising:
forming at least one select gate (FIG. 5C, label SSL) spaced apart from at least two string gates (FIG, 5C, label 27), the at least one select gate comprising a first gate material 27, a first electrically insulative material 29 (“capping layer”) adjacent the first gate material 27, and a sacrificial material PR adjacent the first electrically insulative material 29 (FIG. 7C); the string gates comprising a second gate material FG (“floating gate” material; See, e.g. Column 6, line 55, “The plurality of floating gate patterns…”; See e.g. FIG. 8C), a second electrically insulative material 29 (“capping layer”) adjacent the second gate material FG, and the sacrificial material PR adjacent the second electrically insulative material 29 (See Annotation of FIG. 7C below);


    PNG
    media_image1.png
    342
    530
    media_image1.png
    Greyscale

removing the sacrificial material PR from the at least one select gate and from the string gates (FIG. 8A – FIG. 8C; Column 8, line 3 – 4);
 etching through the first electrically insulative material 29 to the first gate material 27 (FIG. 9A – Fig. 9C; Column 8, line 23 – 27); and
after etching through the first electrically insulative material 29, forming a conductive material 43 adjacent the at least one select gate and adjacent the string gates (FIG. 10A – FIG. 10C; Column 8, line 33 – 36); the conductive material being separated from the second gate material by the second electrically insulative material.
CHOI does not disclose the further limitation wherein the conductive material is physically contacting the first gate material. However, ABBOTT, in the same field of endeavor (“Formation of Memory Cells and Select Gates of NAND Memory Arrays”; Abstract; FIG. 5B) teaches this missing limitation. ABBOTT teaches, after etching through a first electrically insulative material 320 to a first gate material 304 of a select gate 580, forming a conductive material 510 over the select gate 580 and over the string gate 404, the conductive material 510 physically contacting the first gate material 304 and being separated from the second gate material 304 (i.e. the string gate 404) by the second electrically insulative material 320.
ABBOTT teaches forming the conductive material 510 in this way – i.e. physically contacting the first gate material 304 of select gate 580 – serves to electrically connect the conductive layers and thereby serve as an electrode contact to form a control gate of the select gate (See Abstract; See also Column 8, line 20 – 28).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the invention, to modify CHOI to obtain the invention of Claim 32, based on the teachings of ABBOTT.
The motivation for doing so would have been to form a control gate of the select gate, based on the teachings of ABBOTT (See above discussion). A prima facie case of obviousness thereby exists for Claim 32 (MPEP § 2142).
 Regarding Claim 33, CHOI in view of ABBOTT teach or disclose the method of Claim 32 wherein the first and second gate materials consist of conductively-doped silicon (CHOI; “the conductive layer is a polysilicon film”; Column 6, line 37 – 42), and wherein the conductive material comprises at least one metal (CHOI; “refractory metal polycide film”; Column 8, line 39 – 40).
Regarding Claim 37, CHOI in view of ABBOTT teach or disclose the method of Claim 32 wherein: the first gate material consists of conductively-doped silicon; the second gate material comprises at least one charge-trapping composition; and the conductive material comprises at least one metal (Examiner notes it is common-knowledge in the art (MPEP §2144.03 “Reliance on Common Knowledge in the Art or ‘Well Known’ Prior Art”) that conductively-doped silicon and charge-trapping-composition materials are suitable gate materials; Also, it is common-knowledge that metals are conductive and therefore suitable for comprising a layer that serves as a conductive material; It has been held that selection of suitable materials for an intended use – which in the instant case is selection of suitable gate materials and conductive materials – is prima facie obvious for one of ordinary skill in the art when such suitability is known in the art; In re Leshin, 125 USPQ 416; This case held that selection of suitable materials for an intended use is a matter of obvious design choice for one of ordinary skill in the art; See also MPEP § 2142 and § 2144.07; Claim 37 is thereby prima facie obvious; MPEP § 2142). 
Regarding Claim 38: CHOI in view of ABBOTT teach or disclose the method of Claim 32 wherein the first and second gate materials are compositionally different from one another (Examiner notes since suitable materials for the first and second gate materials are well-known in the art (MPEP §2144.03 “Reliance on Common Knowledge in the Art or ‘Well Known’ Prior Art”) , selecting compositionally different materials for the first and second gate would be a matter of obvious design choice; In re Leshin, 125 USPQ 416; Claim 38 is thereby prima facie obvious; MPEP § 2142). 
Regarding Claim 39, CHOI in view of ABBOTT teach or disclose the method of Claim 32 wherein: the first and second gate dielectric materials are compositionally the same as one another; and the first and second electrically insulative materials are compositionally the same as one another (Examiner notes since suitable materials for the first and second gate materials and for the first and second electrically insulative materials are well-known in the art (MPEP §2144.03 “Reliance on Common Knowledge in the Art or ‘Well Known’ Prior Art”) Claim 39 would be prima facie obvious as a matter of the design choice of one of ordinary skill in the art; In re Leshin, 125 USPQ 416; MPEP § 2142). 
Regarding Claim 40: CHOI in view of ABBOTT teach or disclose the method of claim 32 wherein the forming the at least one select gate 580 (ABBOTT, FIG. 5B) comprises forming a plurality of discrete layers of insulative material 320 adjacent the first gate material 304 (ABBOTT teaches insulative material 320 may be an ONO layer, which is a plurality of discrete layers of insulative material as claimed; See ABBOTT, column 6, line 32 – 36, “A third dielectric layer 320 is formed…”).


Claims 34, 35, 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI in view of ABBOTT, with further evidentiary support from SUGIMACHI (US 6,239,500 B1; dated May 29, 2001; This reference was cited in the IDS filed March 19, 2021).
Regarding Claim 34, CHOI in view of ABBOTT with further evidentiary support from SUGIMACHI, teach or disclose the method of Claim 32 wherein the first and second gate materials consist of conductively-doped silicon (CHOI; “the conductive layer is a polysilicon film”; Column 6, line 37 – 42), wherein the second gate material consists of p-type doped silicon, wherein the conductive material comprises one or both of titanium nitride and tantalum nitride (Examiner notes it is common-knowledge in the art (MPEP §2144.03 “Reliance on Common Knowledge in the Art or ‘Well Known’ Prior Art”) that p-type doped silicon is a suitable gate material; Also, it is common in the art for a conductive material to comprise titanium nitride a well-known, effective material suitable as a barrier material in conductive contacts; For further evidentiary support, see SUGIMACHI, Column 5, line18 – 25); It has been held that selection of suitable materials for an intended use – which in the instant case is selection of suitable gate materials and conductive materials – is prima facie obvious for one of ordinary skill in the art when such suitability is known in the art; In re Leshin, 125 USPQ 416; This case held that selection of suitable materials for an intended use is a matter of obvious design choice for one of ordinary skill in the art; See also MPEP § 2142 and § 2144.07; Claim 34 is thereby prima facie obvious; MPEP § 2142).
Regarding Claim 35, CHOI in view of ABBOTT further in view of SUGIMACHI teach or disclose the method of Claim 34 wherein the conductive material has a thickness of from about 10A to about 150A (Examiner notes the instant disclosure lacks evidence that the claimed thickness range is for a particular unobvious purpose, produces an unexpected result, or is otherwise a critical thickness-range condition for the method; Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify CHOI in view of ABBOTT further in view of SUGIMACHI by choosing a suitable thickness range relative to the dimensions desired by design of the scale of the integrated circuit – using routine experimentation to discover optimum or workable ranges of the initial structure – since It has been held that the discovery of optimum or workable ranges is prima facie obvious for one of ordinary skill in the art. In addition, Examiner further notes that, in the absence of evidence in the disclosure that the claimed thickness range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical – such a limitation is not considered to be a matter of patentability; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); See also MPEP § 2144.05 Section II and Section III).
Regarding Claim 36: CHOI in view of ABBOTT further in view of SUGIMACHI teach or disclose the method of Claim 34 wherein the conductive material has a thickness of from about 15A to about 50A (Claim 36 is prima facie obvious for the same reason as noted above for Claim 35).
Conclusion
The prior art made of record by  Examiner and not relied upon is considered pertinent to applicant's disclosure. WOO ‘350 (US 23007/0037350) teaches a method of forming a NAND cell unit (“FLASH MEMORY CELL HAVING REDUCED FLOATING GATE TO FLOAGINT GATE COUPLING”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813